United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Amherst, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1025
Issued: November 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2014 appellant timely appealed the March 3, 2014 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant’s claimed lumbar condition is causally related to his
June 4, 2012 accepted employment exposure.
FACTUAL HISTORY
Appellant, a 54-year-old letter carrier, filed a traumatic injury claim (Form CA-1) for a
lower back condition that allegedly arose in the performance of duty on June 4, 2012. At
approximately 12:40 p.m., he lifted a bundle of mail from a tray in the front of his work vehicle
1

5 U.S.C. §§ 8101-8193 (2006).

and reportedly felt a tingling, warm, spreading sensation in his lower back. Appellant also
reported experiencing a heavy feeling and tingling in both legs. He previously injured his back
at work on January 6, 1999, which OWCP accepted for lumbar disc displacement without
myelopathy (xxxxxx677). The employing establishment challenged the current traumatic injury
claim, arguing it should instead be considered a recurrence of appellant’s January 1999 lumbar
injury.
On June 5, 2012 appellant was treated at MedFirst Urgent Care for low back strain. He
was seen by several healthcare providers, including Dr. Vinod R. Patel, a Board-certified family
practitioner. The MedFirst treatment notes indicated a prior history of herniated disc. With
respect to appellant’s current complaints, the MedFirst records indicated that on June 4, 2012 he
turned in his chair and lifted a pile of mail, at which point appellant felt a warm sensation across
his lower back. A June 5, 2012 lumbar x-ray revealed equal disc spaces and no acute fractures.
Based on his latest low back injury, appellant was excused from all work for six days and
advised to resume normal duties effective June 11, 2012.
Dr. Corine S. Cicchetti, a Board-certified physiatrist, examined appellant on July 9, 2012
for complaints of lower back pain radiating to his bilateral thighs. Appellant’s symptoms began
on June 4, 2012 when he was sitting in a mail truck and turned to get a bundle of mail. As he
turned to exit the truck, appellant reportedly felt a “‘jelly squirt’” in his back. The pain worsened
throughout the day. Dr. Cicchetti noted that appellant had a work-related back injury since 1999,
and was being seen by Dr. Eugene J. Gosy, a Board-certified neurologist. Appellant was also
seeing a chiropractor. His current pain was the same as the previous pain. Dr. Cicchetti noted
that appellant was employed as a mail carrier, but had not worked since June 4, 2012 due to
injury/symptoms. A July 9, 2012 lumbar magnetic resonance imaging (MRI) scan revealed
small central disc herniations at L3-4 and L4-5. Dr. Cicchetti also reviewed appellant’s
November 11, 2011 lumbar MRI scan, which showed a broad-based disc herniation at L3-4 and
a central disc herniation at L4-5 with midline annular tear. Her current diagnoses included
herniated lumbar disc, bilateral lumbar radiculopathy, pes planus and unequal leg length -- short
left leg. Dr. Cicchetti explained that appellant currently had a flare-up of his preexisting back
pain, which was initially a workers’ compensation injury from 1999. She further explained that
his pain had been under good control with medication and chiropractic treatment up until the
current flare, which began on June 4, 2012 while at work. Dr. Cicchetti stated that appellant’s
latest lumbar MRI scan did not show any new findings when compared to his November 2011
MRI scan. For appellant’s back condition, she recommended pain medication, physical therapy
and that he not work until his pain was better controlled. In conclusion, Dr. Cicchetti reiterated
that appellant’s current complaints, which began on June 4, 2012, represented a flare-up of pain
related to his original 1999 injury.
In a July 19, 2012 duty status report (Form CA-17), Dr. Cicchetti continued to find
appellant totally disabled.
In an August 1, 2012 report, Dr. Eric P. Roger, a spine neurosurgeon, diagnosed lumbar
intervertebral disc degeneration, lumbago.
In an August 17, 2012 report, Dr. Cicchetti noted a diagnosis of lumbar disc herniations
at L3-4 and L4-5. She stated that appellant originally injured his back in 1999, and developed

2

increased pain while at work on June 4, 2012. A recent lumbar MRI scan showed disc
herniations at L3-4 and L4-5, which was the cause of appellant’s pain. Dr. Cicchetti
characterized appellant’s current condition/injury as an exacerbation of his original 1999 injury.
She noted a good prognosis, with a goal to returning appellant to full duty within the next six
months. Dr. Cicchetti recommended physical therapy, Celebrex and tramadol for pain, and no
work until appellant’s pain was more manageable. She planned to see him every two to three
weeks to monitor his response to treatment.
In a February 1, 2013 report, Dr. Cicchetti reiterated much of what she previously stated
in her August 17, 2012 report, including her diagnosis of lumbar disc herniations at L3-4 and
L4-5. Again, she noted that appellant was originally injured in 1999, and developed increased
pain while at work on June 4, 2012. Appellant reported having turned to get mail from his truck
when he suddenly felt pain in his low back. This exacerbated his original 1999 injury, and the
pain appellant experienced was caused by his lumbar disc herniations. With medications and
physical therapy, appellant’s condition improved and he was able to resume his regular work
duties. Dr. Cicchetti noted that appellant continued under the care of Dr. Gosy, and that his
prognosis was good.
In her latest report dated September 3, 2013, Dr. Cicchetti stated that appellant was under
her care for a June 4, 2012 workers’ compensation case. She indicated that he had a preexisting
back injury with a diagnosis of L3-4 and L4-5 disc herniations. Dr. Cicchetti further indicated
that appellant had been doing well and working full duty until the date of injury when he twisted
and lifted while retrieving mail from his truck and felt significant back pain. She stated that this
action at work caused an exacerbation of his discogenic pain (back pain) and his radicular
symptoms (leg pain).
OWCP also received physical therapy records, as well as treatment records from
Kathleen Butler, a nurse practitioner, who saw appellant during the period of June 20 through
August 1, 2012. Appellant was also treated by Wendy A. Callen, a physician’s assistant.
Ms. Callen’s treatment records cover the period of August 15, 2012 through January 23, 2013.
In a July 26, 2012 decision, OWCP denied appellant’s claim on the basis that he did not
establish fact of injury. It found there was no medical diagnosis in connection with the claimed
event and/or work factors, but this initial decision was later modified to reflect an alternative
basis for denial.
By decision dated June 5, 2013, OWCP explained that, based on the June 4, 2012
employment incident, the case was properly considered a new traumatic injury rather than a
recurrence of appellant’s January 6, 1999 lumbar injury. Additionally, it found the medical
evidence sufficient to establish a diagnosis of exacerbation of herniated discs. However,
appellant’s claim remained in denial status because the medical evidence did not establish that
the diagnosed condition was causally related to the June 4, 2012 employment incident. OWCP
explained that Dr. Cicchetti merely stated that appellant developed increased pain at work on
June 4, 2012. Her opinion was considered deficient because Dr. Cicchetti did not provide
medical rationale in support of her conclusion that appellant’s preexisting disc injury was
exacerbated. Consequently, OWCP denied the claim because appellant failed to establish causal
relationship.

3

In an October 1, 2013 nonmerit decision, OWCP denied appellant’s September 16, 2013
request for reconsideration and, in a March 3, 2014 decision, it denied modification on the basis
that Dr. Cicchetti’s September 3, 2013 report did not include a rationalized explanation of how
the June 4, 2012 employment incident exacerbated appellant’s (lumbar) medical condition.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.2
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.3 The second component is whether the employment incident caused a
personal injury.4 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.5
ANALYSIS
OWCP accepted that the June 4, 2012 employment incident occurred as alleged, and also
found the medical evidence sufficient to establish a diagnosis of exacerbation of herniated discs.
However, the medical evidence of record was insufficient to establish that the diagnosed
condition was causally related to the June 4, 2012 employment incident.
The Board finds that Dr. Cicchetti’s various reports are insufficient to discharge
appellant’s burden of proving that appellant’s June 4, 2012 employment exposure exacerbated
his lumbar condition. In her initial July 9, 2012 report, Dr. Cicchetti stated that appellant’s
current complaints, which began on June 4, 2012, represented a flare-up of pain related to his
original 1999 injury. She further noted that prior to the June 4, 2012 flare-up at work, appellant’s
pain had been under good control with medication and chiropractic treatment. Dr. Cicchetti

2

20 C.F.R. § 10.115(e), (f) (2014); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
5

Shirley A. Temple, 48 ECAB 404, 407 (1997).

4

failed to explain how appellant’s then-current lumbar symptoms were either caused or
aggravated by his June 4, 2012 employment activities.
In subsequent reports dated August 17, 2012 and February 1, 2013, Dr. Cicchetti
diagnosed lumbar disc herniations at L3-4 and L4-5, which predated the June 4, 2012
employment incident. Dr. Cicchetti noted that appellant originally injured his back in 1999, and
developed increased pain while at work on June 4, 2012. The disc herniations were noted to be
the cause of appellant’s pain. Dr. Cicchetti characterized his current condition/injury as an
exacerbation of his original 1999 injury. Although she described what appellant was doing when
he experienced increased pain in his lower back, Dr. Cicchetti again failed to explain how
appellant’s June 4, 2012 employment activities exacerbated his lumbar disc herniations.
In her latest report dated September 3, 2013, Dr. Cicchetti indicated appellant had been
doing well and working full duty until June 4, 2012, when he twisted and lifted while retrieving
mail from his truck and felt significant back pain. She stated that this action caused an
exacerbation of appellant’s discogenic pain and his radicular symptoms. Once again,
Dr. Cicchetti failed to provide an explanation of how appellant’s June 4, 2012 employment
activities exacerbated his lumbar disc herniations.
Dr. Cicchetti opined that appellant’s employment activities exacerbated his lumbar
condition, but what is not evident from her various reports is how the reported employment
activity -- twisting and lifting -- caused or contributed to appellant’s current lumbar condition. A
physician’s opinion must be based on a complete factual and medical background and supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factor(s).6 Dr. Cicchetti has not adequately explained the
mechanism of injury and how it was responsible for appellant’s claimed condition.
The Board further notes that appellant’s physical therapy records and the treatment
records from Ms. Butler, a nurse practitioner, and Ms. Callen, a physician assistant, will not
suffice for purposes of establishing entitlement to FECA benefits.7 Physician assistants, nurse
practitioners and physical therapists are not considered “physician[s]” as defined under FECA.8
As such, the above-noted treatment records are of limited probative value.
Because the medical evidence of record fails to establish a causal relationship between
appellant’s accepted employment exposure and the diagnosed lumbar condition, OWCP properly
denied appellant’s traumatic injury claim.

6

Victor J. Woodhams, supra note 4.

7

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013). Although Ms. Callen was associated with Dr. Cicchetti’s medical practice, Ms. Callen’s treatment
records were not countersigned by Dr. Cicchetti.
8

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

5

CONCLUSION
Appellant failed to establish that his claimed lumbar condition is causally related to his
June 4, 2012 accepted employment exposure.
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

